Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claim 1, there is no recitation of a second device (ie, fuel cell) in the materials section; only in the computer section. This discrepancy renders the claims unclear.
B) Claim 11 is unclear. Is ‘… space which contains the liquid’ meant?
C) Claim 12 is unclear. If both parts have holes going through, how can the catalyst be isolated from the reaction vessel? Applicants should point to a figure showing these apertures, or construct a drawing to show what is meant.

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. 8172912, alone or taken with Paulus et al. 8301307.
Marsh teaches, especially in col. 2-7, 15-17 and the figures, making hydrogen. The piston reacts to pressure and is coated with catalyst.
This differs in not requiring the catalyst zone being in multiple parts, however the catalyst rod may rotate thus satisfying the relationship. It may also move back and forth.
Claims 8, 9, 26-29 merely describe how a computer controlled apparatus works. The examiner takes Official Notice that these features are old and known, and thus obvious to provide the control desired. In so far as the exact system (ie, how the rod moves back and forth or rotates) is not described identically or is a composite of the various embodiments, forming the claimed apparatus and monitoring the reactor conditions is obvious to safely make hydrogen. 
Figure 6B-F shows the window of claim 12. While the apparatus is said to be self-regulating, providing controllers and telling them to control the apparatus is obvious to safely and efficiently make hydrogen, noting col. 17 in particular, which teaches monitoring pressure and thus renders the presence of a sensor obvious. It is obvious to have the apparatus measure and respond to features such as temperature in order to control the process to make it safe and efficient, by any means that appropriate and effective, such as a computer. It is noted that using a computer to automate an activity is obvious (absent any unexpected result); In re Venner, 262 F.2d 91. See also 120 USPQ 193.
 Similarly, monitoring the process conditions is obvious to control the conditions to make hydrogen. Since no temperature is taught, room temperature is obvious. Claims 27-29 merely recite conventional computer parts, which are axiomatic as being part of an effective computer.
Furthermore, Paulus teaches, especially in col. 3 and 9, a piston actuator controlled by a computer, based upon sensed pressures. Using such a system in the process of Marsh is obvious to assure smooth operation of the process.

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig et al. 9236626.
Rosenzweig teaches, especially in columns 5-7 and figures 1 and 2, lid 40 which moves relative to housing 42 and which contains catalyst 48 which can be isolated from or in contact with the reaction zone by virtue of the movement of the rod 68, for example. The pressure of hydrogen generated can be monitored/controlled by the pressure of the reaction chamber, which implies and renders obvious the use of a pressure monitor therein. This also renders obvious all aspects of computer control; claims 8, 9, 26-29 are rejected as noted above. Claim 12 is possessed due to the similarity of the present drawing to those of the reference; noting the issue above. Column 12 teaches temperature variations, thus rendering claim 17 obvious to monitor and control temperature. While there is not explicit teaching of the claimed embodiments used together, the teachings discussed render the claims obvious.

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11267701 in view of alone or taken with Paulus 8301307.
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the features of how the pistons are controlled are not spelled out, they are obvious to permit operation thereof, noting the teachings of Paulus. Note that the actual apparatus claimed does not differ; the roles of each zone are process considerations not relevant to apparatus claims. Also, the recitation of 1.1 bars implies and renders obvious a pressure measuring device, and computer controls are obvious; In re Venner, above.

Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.
Previous remarks are incorporated herein. Numerous computer-control references have been cited on the record, and applicants have not provided any indication that they performed anything other than routine modifications of the software (ie, responding to computer prompts for inputs). Thus, claims 8, 9 and 26-29 (and any computer control limitation) are not seen to impart any patentability. Marsh teaches generating a gas and feeding it to a fuel cell, so it must then have a gas outlet to the fuel cell- see elements 14 and 27 in fig. 8 and the arrows pointing out of chamber 41. The sensor is obvious as noted above.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736